     Case 3:20-cv-01742-W-WVG Document 16 Filed 12/10/20 PageID.162 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ASHUTOSH DUTT,                                       Case No.: 20-CV-01742 W (WVG)
10                                       Plaintiff,
                                                          ORDER GRANTING JOINT
11   v.                                                   MOTION TO DISMISS WITH
                                                          PREJUDICE [DOC. 14]
12   DOOSAN GRIDTECH, INC., et al.,
13                                    Defendants.
14
15            Parties have filed a joint motion to dismiss with prejudice. [Doc. 14.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18   costs.
19
20            IT IS SO ORDERED.
21   Dated: December 10, 2020
22
23
24
25
26
27
28

                                                      1
                                                                              20-CV-01742 W (WVG)
